OppenheimerFunds, Inc. Two World Financial Center 225 Liberty Street, 11th Floor New York, NY 10281-1008 October 2, 2012 VIA EDGAR Securities and Exchange Commission Mail Stop 0-7, Filer Support 6432 General Green Way Alexandria, VA 22312 Re: Oppenheimer Global Multi Strategies Fund (the “Registrant”); File Nos. 333-135492; 811-21918 To the Securities and Exchange Commission: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended (the "Securities Act"), I hereby represent that the form of Prospectus and Statement of Additional Information that would have been filed pursuant to Rule 497(c) under the Securities Act would not have differed from that contained in Post-Effective Amendment No. 12 to the Registrant’s Registration Statement on Form N-1A, which was filed electronically with the Securities and Exchange Commission on September 26, 2012. Sincerely, /s/ Edward Gizzi Edward Gizzi Vice President & Assistant Counsel 212-323-4091 egizzi@oppenheimerfunds.com cc: Kramer Levin Naftalis & Frankel LLP KPMG LLP Taylor V. Edwards Gloria LaFond
